Slip Op. 14–

          UNITED STATES COURT OF INTERNATIONAL TRADE

LIFESTYLE ENTERPRISE, INC.,
EMERALD HOME FURNISHINGS, LLC,
and RON’S WAREHOUSE FURNITURE
D/B/A VINEYARD FURNITURE
INTERNATIONAL LLC,

                Plaintiffs,

          and

DREAM ROOMS FURNITURE
(SHANGHAI) CO., LTD. and GUANGDONG
YIHUA TIMBER INDUSTRY CO., LTD.,

                Consolidated Plaintiffs,

ORIENT INTERNATIONAL HOLDING
SHANGHAI FOREIGN TRADE CO., LTD.,

                Intervenor Plaintiff,

          v.                                Before: Jane A. Restani, Judge

UNITED STATES and UNITED STATES             Consol. Court No. 09-00378
DEPARTMENT OF COMMERCE,

                Defendants,

          and

AMERICAN FURNITURE
MANUFACTURERS COMMITTEE FOR
LEGAL TRADE and VAUGHAN-BASSETT
FURNITURE COMPANY, INC.,

                Intervenor Defendants.
Consol. Court No. 09-00378                                                                  Page 2



                                            Judgment


       RESTANI, Judge: The parties agree that in its Final Results of Redetermination Pursuant

to Fourth Remand, ECF No. 239 (“Fourth Remand Results”), the United States Department of

Commerce complied with the court’s fourth remand order and the Fourth Remand Results are

consistent with the opinion of the U.S. Court of Appeals for the Federal Circuit in Lifestyle

Enterprise, Inc. v. United States, 751 F.3d 1371 (Fed. Cir. 2014). Accordingly the Fourth

Remand Results are SUSTAINED.




                                                               /s/ Jane A. Restani
                                                                 Jane A. Restani
                                                                      Judge

Dated: 2FWREHU , 2014
       New York, New York